DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-11, in the reply filed on 09/30/2022 is acknowledged. The traversal is on the ground(s) that “…amendments to Claim 5 that are directed to the inclusion of features of the SiC growth device set forth in Claim 1. Therefore… the process of Claim 5 could not be practiced by a materially different apparatus than recited in Claim 1, and therefore the method and apparatus are no longer independent or distinct”. These are not found persuasive. It is firstly noted that Group I is drawn to a device, classified in Y10T 117/00, while Group II is drawn to a method, classified in C30B 23/066; Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the apparatus can be used to hold or store a SiC raw material comprising a dopant for example boron or heavy metals, other than to grow a SiC crystal. As addressed above, the groups of claims differently classified, thus the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries), which introduces an additional search burden. While the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive. Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention. The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together.
Therefore, the requirement is still deemed proper and therefore made FINAL. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2022. Claims 5-11 are currently examined on the merits.
Claim Objections
Claims 5-8 and 10-11 are objected to because of the following informalities:  
Claims 5-8 and 10-11 recites “…the SiC raw material…” which should read “…the SiC raw materials...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. While reciting “A SiC crystal growth method,” claim 5 also positively recites “a crystal growth device” depleted with the structural elements. Therefore, Claim 5 embraces the apparatus and process limitations in the same claim, thus failing to clearly recite the boundaries sought for protection. Claims 6-11 are rejected because they depend on claim 5.
Claim 6 recites the limitation "the step of constructing the temperature field." There is insufficient antecedent basis for this limitation in the claim. For examining purpose, this limitation is interpreted as “the step of establishing the temperature field.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Kobayashi Yoshinori (JP 2010105863 A, machine translation, “Kobayashi”).
Regarding claim 5, Kobayashi (entire document) teaches a SiC crystal growth method comprising providing a crystal growth apparatus 1 (device) including a heating elements 30 (mechanism) and a crucible 10 (pie crucible) defined by a hollow inner cavity with the heating elements 30 (mechanism) being arranged outside of the pie crucible 10 (having vessel 50 and cap 60) (pie crucible) (figs 1 and 2, abstract, 0017-0018, 0037-0038): setting a silicon carbide (SiC) crystal seed crystal 70 having a shape of prism or column (rod) at a center of the inner cavity of the pie crucible (figs 1 and 2, 0028, 0073, 0092-0094 and claim 5), with an end 70a and an end 70b (two ends) of the SiC crystal respectively abutting an upper end face and a lower end face of the hollow inner cavity (fig 1, 0029 and 0102); setting SiC raw materials 80 in a circumferential direction of the inner cavity with a gap between the SiC raw materials 80 and the SiC crystal rod 70 (figs 1-3, abstract, 0017, 0018, 005, 0032-0035, 0038-0041, 0076-095); establishing a temperature distribution (field) with gradually decreasing temperature from the outer peripheral portion (having the SiC raw material 80) to the center portion (having the SiC crystal rod 70) (0008, 0042-0044, 0066, 0077), sublimated gas of the SiC raw materials 80 being diffused toward the SiC crystal rod 70 and deposited on a side surface (wall) of the SiC crystal rod 70 (figs 1 and 2, 0017, 0028, 0073, 0092-0094 and claim 8).
Regarding claim 6, Kobayashi teaches the step of constructing the temperature field with gradually decreasing temperature from the SiC raw material to the SiC crystal rod as addressed above, and further teaches placing the pie crucible in an insulating material 90 (layer) (fig 1, 0024, 0045, 0097 and 0102), the temperature field being established by a heating element of induction coils 30 (figs 1 and 2, 0008, 0023, 0037-0042, 0064-0066, 0077 and 0102).
Regarding claim 10, Kobayashi teaches that the SiC raw material 80 is an annular SiC sintered body (block) (figs 1-3, 0011-0013, 0032, 0046, 0080, 0095 and claims 2-4).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 5 above, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 5 above, and further in view of Davis et al (US 4866005 A, “Davis”).
Regarding claims 7 and 8, Kobayashi teaches that the SiC raw material and the SiC seed rod 70 are positioned within the crucible 10 having the reaction vessel body as addressed above, and further teaches that the temperature inside the reaction vessel body is 2200 ºC (0074); it is reasonably expected that a heating temperature of the SiC crystal rod (inside the reaction vessel body) can be 2200 ºC, within the instantly claimed 2000-2300 degrees Celsius, and a heating temperature of the SiC raw material can be 2200 ºC, within the instantly claimed 2200-2600 degrees Celsius. Also, it is a known practice that a seed crystal 17 having temperature of 2200 º centigrade and a silicon carbide source having a temperature of 2300 º centigrade are used for producing silicon carbide crystals (figs 1 and 2, col 5 line 46 to col 6 line 47; claim 1, 5 and 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kobayashi per teachings of Davis in order to produce silicon carbide crystals with high quality (Davis col 1 lines 5-10). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 5 above, and further in view of Gupta et al (US 20190249332 A1, “Gupta”).
Regarding claim 9, Kobayashi teaches a crystal form of the SiC crystal rod as addressed above, but does not explicitly teach the crystal form being 4H or 6H crystal from. However it is a known practice that a SiC seed in form of 4H or 6J is used for growing a SiC crystal as taught by Gupta (0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kobayashi per teachings of Gupta in order to produce a high quality silicon carbide crystal with a specific growth face (Gupta 0085 and 0101). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 5 above, and further in view of Gao et al (CN 110396723 A, machine translation, “Gao”).
Regarding claim 11, Kobayashi teaches that the SiC raw material 80 is a SiC sintered body (block) (figs 1-3, 0011-0013, 0032, 0046, 0080, 0095 and claims 2-4), but does not explicitly teach the SiC raw material being a plurality of stacked SiC blocks. However the court has held that making the structure integral or separable would be merely a matter of obvious engineering choice. MPEP 2144.04 V. Also, it is a known practice that a plurality of silicon carbide blocks are stacked inside a crucible and used as raw material for growing silicon carbide crystals as taught by Gao (abstract and pages 10-11). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kobayashi per teachings of Gao in order to produce a silicon carbide crystal with high-quality (Gao abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi Yoshinori (JP 2010111521 A, machine translation) teaches a method for manufacturing a silicon carbide single crystal, wherein a seed crystal 70 is positioned in a central portion of a crucible, and a raw material 80 is surrounding the seed crystal 70 (abstract, figs 1-3 and 7-10) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714